 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAREN SAHAKYAN,                                   No. 1:19-cv-00694-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   RALPH DIAZ, et al.,                               MOTION FOR TEMPORARY
                                                       RESTRAINING ORDER AND
15                      Defendants.                    PRELIMINARY INJUNCTION
16                                                     (Doc. Nos. 2, 11)
17

18          Plaintiff Karen Sahakyan is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 20, 2019, plaintiff filed a motion for a temporary restraining order and a

22   preliminary injunction to enjoin defendants from merging inmates in protective custody with

23   inmates in general population onto the same yard at Avenal State Prison. (Doc. No. 2 at 2–3.)

24   On October 28, 2019, the assigned magistrate judge issued findings and recommendations

25   recommending that plaintiff’s motion be denied because plaintiff has since been transferred to

26   Soledad State Prison, rendering his request for injunctive relief, which relates to Avenal State

27   Prison, moot. (Doc. No. 11 at 4.) It was also recommended that plaintiff’s motion be denied

28   because “he has not demonstrated a likelihood of success on the merits, a likelihood of irreparable
                                                      1
 1   harm, of a weighing of the equities that tips in his favor.” (Id.) The pending findings and

 2   recommendations were served on plaintiff and contained notice that any objections thereto were

 3   to be filed within twenty-one (21) days from the date of service. (Id. at 7.) No objections to the

 4   pending findings and recommendations have been filed with the court, and the time for doing so

 5   has expired.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 8   findings and recommendations are supported by the record and by proper analysis.

 9          Accordingly:

10          1.      The findings and recommendations issued on October 28, 2019 (Doc. No. 11) are

11                  adopted in full;

12          2.      Plaintiff’s motion for a temporary restraining order and a preliminary injunction

13                  (Doc. No. 2) is denied; and

14          3.      This matter is referred back to the assigned magistrate judge for further

15                  proceedings.

16   IT IS SO ORDERED.
17
        Dated:      February 11, 2020
18                                                        UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                      2
